Title: To John Adams from Samuel B. Malcom, 5 September 1798
From: Malcom, Samuel B.
To: Adams, John



Sir
New York Septr. 5th 1798.

I yesterday had the honor of receiving your communication of the 28th Ulto. advising me of the appointment of your Nephew Mr. Shaw as my successor in the Capacity of Private Secrety.
The flattering testimony you have given me of the discharge of my duties while in your family, be assured Sir I consider as an additional evidence of that friendly regard which has taught me to Value your Esteem and a renewed proof of that attention which has induced me to call you Friend—with my most respectful compliments to your Lady, and the most sincere and cordial wishes for your health and happiness I remain / Your Obt Humble Servt.
Saml: B Malcom